ORDER

PER CURIAM.
Appellant, Louis Ifland, appeals from a jury-trial conviction in the Circuit Court of the County of Warren of one count of burglary in the first degree, RSMo § 569.160 (1994), one count of sodomy, RSMo § 566.060 (1994), one count of kidnapping, RSMo § 565.110 (1994), one count of stealing, RSMo § 570.030 (1994), and one count of armed criminal action, RSMo § 571.015 (1994), for which appellant was sentenced to a total of forty-five years’ imprisonment.1 We affirm.
*368We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence and is not clearly erroneous. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the trial court’s order pursuant to Rules 30.25(b) and 84.16(b).

. Although appellant’s direct appeal was consolidated with a separate appeal based on the denial of his Rule 29.15 motion after an evidentiary hearing, no mention was made in his brief of the Rule 29.15 appeal. Accordingly, such appeal is waived. State v. Molinett, 876 S.W.2d 806, 808 (Mo.App.W.D.1994).